Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: storing unit.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determining unit [communication controller 24] and changing unit [main controller 21] in claims 1-10; storing unit [RAM 12] in claims 8 and 9; output unit in claim 10 [operation panel 15 controlled by UI controller 22
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... a determining unit that determines an information processing apparatus state realized while a bypass operation to bypass a particular fault is not being performed.” It is unclear as to the intent of this limitation.  Is a “bypass” condition existing already and not bypassed?  Is this limitation meaning that the operational state of the apparatus when all is functioning as expected is what is determined since a bypass state condition isn’t determined and therefore not being performed?  There appears to be ambiguity and uncertainty that a bypass operation is even deemed necessary as it is not positively recited that a particular fault, for which a bypass operation may apply, is even present in the system.  For 
Claim 1 recites “... when it is no longer necessary to perform the bypass operation while the bypass operation is being performed.”  It is unclear as to the intent of this limitation.  If the bypass operation is being performed, i.e. an active event, how is it then necessary to no longer perform the bypass operation?  For purposes of examination, the Examiner interprets this limitation to mean that the reason for the bypass operation has been remedied and is no longer a fault condition.  Independent claims 11 and 17 are similarly rejected.   Dependent claims 2-10 and 12-16 are rejected for failing to remedy the deficiency of their respective independent claim.
Claim 7 recite “... wherein the determining unit designates information processing apparatus settings effective while the bypass operation is not being performed as the information processing apparatus state realized while the bypass operation is not being performed, and the changing unit changes current information processing apparatus settings to the information processing apparatus settings that are designated by the determining unit and that are effective while the bypass operation is not being performed.” It is unclear as to the intent of this claim.  If a bypass operation/condition is not being executed for any reason, e.g. no condition necessitating such exists, the problem isn’t significant to warrant such an action, then why would the change unit effect any change when there is no change to make since the determined settings aren’t changed?  How is the change unit changing something when there is nothing to change?  For purposes of examination, the Examiner interprets the claim to mean that a bypass operation is not necessary but that an update may be made and if so the settings information [i.e. configuration information] may be changed [i.e. updated] to reflect the update.  Dependent claims 8 and 9 are rejected for failing to remedy the ambiguity of claim 7 from which they depend.
Claims 14 and 15 are rejected similarly to claims 7 and 8 above.
Claim 10 recites “... wherein the determining unit further determines a state of an apparatus other than the information processing apparatus, the state being realized while the bypass operation is not being performed, and the output unit outputs information stating that a current state of the other apparatus is to be changed to the state of the other apparatus that is determined by the determining unit and that is realized while the bypass operation is not being performed.” It is unclear and indefinite as to the intent of the claim.  After determining unit determines the state of another apparatus, why is the state of the other apparatus “changed” to the state it already is in?  The state isn’t changed if the state before and after the output execution is the same.  What does this accomplish?  Is the other apparatus supposed to be in a condition too where a bypass operation isn’t being performed?   For purposes of examination, the Examiner interprets this claim to mean that settings in a different apparatus are changed to reflect the information processing apparatus’ settings.
Claim 10 recites “an apparatus other than the information processing apparatus.” Claim 10 subsequently recites “the other apparatus.” This is improper antecedent structure.   
Dependent claim 16 is similarly rejected as claim 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al., (US PgPub 20160170686) in view of Tsukada (US PgPub 20110249297).
Regarding claim 1: Haas discloses an information processing apparatus [Abstract] comprising: 
a determining unit that determines an information processing apparatus state realized while a bypass operation to bypass a particular fault is not being performed [the control device may be designed such that operation-specific parameters of the components are read out ... this identification allows an automatic and reliable checking of the configuration of the production system. For this, only the detected static parameters of the respective modules and/or components that have been detected [i.e. determining immediate state] are compared with corresponding static parameters of a reference database [i.e. no fault state or bypass state] ... The current state of the printing system may be archived as a reference, p0050, p0057-0060 & p0306]; and 
a changing unit that changes, when it is no longer necessary to perform the bypass operation while the bypass operation is being performed, a current information processing apparatus state to the information processing apparatus state that is determined by the determining unit and that is realized while the bypass operation is not being performed [after a corresponding testing the set of static parameters of the deviating component and/or of the deviating module may be stored as part of the configuration in the reference database. The reference database is hereby adapted to the new state ... the changing of the operating mode of the production system is primarily appropriate when a deviating component is established that is of fundamental importance to the production operation, such that the operating mode is modified such that the additional production is possible even without the deviating component ... a reconfiguration is an application of a different setting to the production system or a changing of its current configuration. A reconfiguration pertains to the configuration settings of software and/or hardware such as components or application software, wherein parameters of the production system may be modified ... at least one setting (including a modified setting) of the production system is determined from a detected error ... All essential information of the individual components of the printing system is present.  A network map or network schematic may be visualized at any time so that an operator easily receives an overview of the printing system.  The current state of the printing system may be archived as a reference.  The configuration of the control device is implemented wholly automatically.  Errors are hereby avoided. The printing system may be quickly set in operation with an arbitrary configuration.  No complicated programming tasks are necessary upon assembling a new configuration of the printing system [i.e. updated module map].  Changes in the configuration of the printing system may be monitored and quickly detected, p0057-0060, p0072, p0096, p0128-0133, p0306].
Although Haas appears to be strongly suggesting restoring the printing system back to a reference state [p0060 & p0306] after the cause of an error is remedied [p0128-0133], Haas appears to fail to explicitly state such.
Tsukada discloses in a related well-known system from the same field of endeavor [Abstract] of maintaining in a protected memory system settings including user-defined printer settings so that in case of a failure those settings can be easily restored once the failure is remedied [it has been found that by storing, i.e. backing up, this protected data at specific times to a rewritable protected, i.e. nonvolatile, data reserve memory located in an interface device, or other component separate from the main circuit board, the protected data can be easily restored from this rewritable protected data reserve memory to another rewritable protected data memory located on a newly installed main circuit board when the previous main circuit board malfunctions and is replaced, p0011-0013]. 
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Haas the support wherein changing, when it is no longer necessary to perform the bypass operation while the bypass operation is being performed, a current information processing apparatus state to the information processing apparatus state that is determined by the determining unit and that is realized while the bypass operation is not being performed as disclosed by Tsukada because it allows the user to easily restore the system to an operational state prior to the failure thereby saving the user’s time.

Regarding claim 2: Haas in view of Tsukada discloses the information processing apparatus according to claim 1, wherein the determining unit designates an information processing apparatus state realized before the bypass operation is performed as the information processing apparatus state realized while the bypass operation is not being performed [this identification allows an automatic and reliable checking of the configuration of the production system. For this, only the detected static parameters of the respective modules and/or components that have been detected [i.e. determining immediate state] are compared with corresponding static parameters of a reference database [i.e. no fault state or bypass state] ... The current state of the printing system may be archived as a reference... All essential information of the individual components of the printing system is present.  A network map or network schematic may be visualized at any time so that an operator easily receives an overview of the printing system.  The current state of the printing system may be archived as a reference.  The configuration of the control device is implemented wholly automatically.  Errors are hereby avoided. The printing system may be quickly set in operation with an arbitrary configuration.  No complicated programming tasks are necessary upon assembling a new configuration of the printing system [i.e. updated module map].  Changes in the configuration of the printing system may be monitored and quickly detected, p00-57-0060, p0072, p0096, p0128-0133, p0306].
Although Haas appears to be strongly suggesting restoring the printing system back to a reference state [p0060 & p0306] after the cause of an error is remedied [p0128-0133], Haas appears to fail to explicitly state such.
Tsukada discloses designating an information processing apparatus state realized before the bypass operation is performed as the information processing apparatus state realized while the bypass operation is not being performed [it has been found that by storing, i.e. backing up, this protected data at specific times to a rewritable protected, i.e. nonvolatile, data reserve memory located in an interface device, or other component separate from the main circuit board, the protected data can be easily restored from this rewritable protected data reserve memory to another rewritable protected data memory located on a newly installed main circuit board when the previous main circuit board malfunctions and is replaced, p0011-0013]. 
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Haas the support designating an information processing apparatus state realized before the bypass operation is performed as the information processing apparatus state realized while the bypass operation is not being performed as disclosed by Tsukada because it allows the user to easily restore the system to an operational state prior to the failure thereby saving the user’s time.

Regarding claim 3: Haas in view of Tsukada discloses the information processing apparatus according to claim 2, wherein the determining unit reads an information processing apparatus state stored before the bypass operation is performed and thereby determines the information processing apparatus state realized before the bypass operation is performed [this identification allows an automatic and reliable checking of the configuration of the production system. For this, only the detected static parameters of the respective modules and/or components that have been detected are compared with corresponding static parameters of a reference database [i.e. no fault state or bypass state], p0054-0057].

Regarding claim 4: Haas in view of Tsukada discloses the information processing apparatus according to claim 2, wherein the determining unit generates an information processing apparatus state in accordance with particular information stored before the bypass operation is performed and thereby determines the information processing apparatus state realized before the bypass operation is performed [this identification allows an automatic and reliable checking of the configuration of the production system. For this, only the detected static parameters of the respective modules and/or components that have been detected are compared with corresponding static parameters of a reference database [i.e. no fault state or bypass state], p0054-0057].

Regarding claim 5: Haas in view of Tsukada discloses the information processing apparatus according to claim 4.
Haas does not appear to disclose wherein the particular information is an operation history of the information processing apparatus.
Tsukada discloses wherein the particular information is an operation history of the information processing apparatus [a rewritable protected data memory unit for storing protected data including printer settings and history data, p0013].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Haas the support wherein the particular information is an operation history of the information processing apparatus as disclosed by Tsukada because it allows the user to easily restore the system to an operational state as well as protecting history data of the system.

Regarding claim 6: Haas in view of Tsukada discloses the information processing apparatus according to claim 4, wherein the particular information is a current information processing apparatus state [this identification allows an automatic and reliable checking of the configuration of the production system ... the reference database includes a set of static parameters of all components and/or modules of the production system. This set of static parameters (which is designated as a reference set in the following) may be composed once via the automatic scanning of the individual components (as explained above) and be stored in the database. With this it may be checked at any time whether a correct configuration of the production system is present, p0057-0058].

Regarding claim 7: Haas in view of Tsukada discloses the information processing apparatus according to claim 1, wherein the determining unit designates information processing apparatus settings effective while the bypass operation is not being performed as the information processing apparatus state realized while the bypass operation is not being performed [only the detected static parameters of the respective modules and/or components that have been detected are compared with corresponding static parameters of a reference database, p0057], and the changing unit changes current information processing apparatus settings to the information processing apparatus settings that are designated by the determining unit and that are effective while the bypass operation is not being performed [if the deviating component and/or the deviating module is a component and/or module that does not negatively affect the function and operation of the production system, after a corresponding testing the set of static parameters of the deviating component and/or of the deviating module may be stored as part of the configuration in the reference database. The reference database is hereby adapted to the new state, p0060].

Regarding claim 8: Haas in view of Tsukada discloses the information processing apparatus according to claim 7, further comprising: a storing unit that stores, in a memory region, information processing apparatus settings effective before the bypass operation is performed [the reference database includes a set of static parameters of all components and/or modules of the production system. This set of static parameters (which is designated as a reference set in the following) may be composed once via the automatic scanning of the individual components (as explained above) and be stored in the database. With this it may be checked at any time whether a correct configuration of the production system is present, p0057-0058], wherein the determining unit designates the information processing apparatus settings stored in the memory region by the storing unit as the information processing apparatus settings effective while the bypass operation is not being performed [only the detected static parameters of the respective modules and/or components that have been detected are compared with corresponding static parameters of a reference database, p0057-0058].

Regarding claim 9: Haas in view of Tsukada discloses the information processing apparatus according to claim 8, wherein the storing unit stores, in the memory region, information processing apparatus settings effective before the bypass operation is performed in accordance with manipulation by which an operator designates the bypass operation [With the control panel, it should be possible for a user to view the functionality of the individual components and hereupon affect them, if applicable, in the event that the user possesses the corresponding rights ... the scanning of the components can be executed by means of a web user interface plugin provided at the main computer ... modified setting is displayed at the control panel so that an operator or service technician is thereby supported in implementing this manually, p0043, p0047 & p0128].

Regarding claim 11: Haas discloses an information processing system comprising: 
a first information processing apparatus [control device, p0085]; and 
a second information processing apparatus [printing apparatus, p0085], wherein the first information processing apparatus determines a second information processing apparatus state realized while a bypass operation to bypass a particular fault is not being performed [the control device may be designed such that operation-specific parameters of the components are read out ... this identification allows an automatic and reliable checking of the configuration of the production system. For this, only the detected static parameters of the respective modules and/or components that have been detected [i.e. determining immediate state] are compared with corresponding static parameters of a reference database [i.e. no fault state or bypass state] ... The current state of the printing system may be archived as a reference, p0050, p0057-0060 & p0306], and 
the second information processing apparatus changes, when it is no longer necessary to perform the bypass operation while the bypass operation is being performed, a current second information processing apparatus state to the second information processing apparatus state that is determined by the first information processing apparatus and that is realized while the bypass operation is not being performed [after a corresponding testing the set of static parameters of the deviating component and/or of the deviating module may be stored as part of the configuration in the reference database. The reference database is hereby adapted to the new state ... the changing of the operating mode of the production system is primarily appropriate when a deviating component is established that is of fundamental importance to the production operation, such that the operating mode is modified such that the additional production is possible even without the deviating component ... a reconfiguration is an application of a different setting to the production system or a changing of its current configuration. A reconfiguration pertains to the configuration settings of software and/or hardware such as components or application software, wherein parameters of the production system may be modified ... at least one setting (including a modified setting) of the production system is determined from a detected error ... All essential information of the individual components of the printing system is present.  A network map or network schematic may be visualized at any time so that an operator easily receives an overview of the printing system.  The current state of the printing system may be archived as a reference.  The configuration of the control device is implemented wholly automatically.  Errors are hereby avoided. The printing system may be quickly set in operation with an arbitrary configuration.  No complicated programming tasks are necessary upon assembling a new configuration of the printing system [i.e. updated module map].  Changes in the configuration of the printing system may be monitored and quickly detected, p0037-0038, p0057-0060, p0072, p0096, p0128-0133, p0306].
Although Haas appears to be strongly suggesting restoring the printing system back to a reference state [p0060 & p0306] after the cause of an error is remedied [p0128-0133], Haas appears to fail to explicitly state such.
Tsukada discloses in a related well-known system from the same field of endeavor [Abstract] of maintaining in a protected memory system settings including user-defined printer settings so that in case of a failure those settings can be easily restored once the failure is remedied [it has been found that by storing, i.e. backing up, this protected data at specific times to a rewritable protected, i.e. nonvolatile, data reserve memory located in an interface device, or other component separate from the main circuit board, the protected data can be easily restored from this rewritable protected data reserve memory to another rewritable protected data memory located on a newly installed main circuit board when the previous main circuit board malfunctions and is replaced, p0011-0013]. 
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Haas the support wherein changing, when it is no longer necessary to perform the bypass operation while the bypass operation is being performed, a current information processing apparatus state to the information processing apparatus state that is determined by the determining unit and that is realized while the bypass operation is not being performed as disclosed by Tsukada because it allows the user to easily restore the system to an operational state prior to the failure thereby saving the user’s time.

Regarding claims 12-15: the systems herein have been executed or performed by the apparatuses of claims 2, 3, 7 and 8 respectively and are therefore likewise rejected.

Regarding claim 17: the program herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al., (US PgPub 20160170686) in view of Tsukada (US PgPub 20110249297) and in further view of Kisono (JP Pub 2004318644).
Regarding claim 10: Haas in view of Tsukada discloses the information processing apparatus according to claim 1.
	Haas discloses an output unit that outputs information [control device, p0085].
Neither Haas nor Tsukada appear to wherein the determining unit further determines a state of an apparatus other than the information processing apparatus, the state being realized while the bypass operation is not being performed, and the output unit outputs information stating that a current state of the other apparatus is to be changed to the state of the other apparatus that is determined by the determining unit and that is realized while the bypass operation is not being performed.
Kisono disclosed in a related system [Abstract] wherein the determining unit further determines a state of an apparatus other than the information processing apparatus, the state being realized while the bypass operation is not being performed, and the output unit outputs information stating that a current state of the other apparatus is to be changed to the state of the other apparatus that is determined by the determining unit and that is realized while the bypass operation is not being performed [the user of the network facsimile machine FX1 can acquire the setting information from the network facsimile machine FX2 and set the information on the terminal (the network facsimile machine FX1). The network facsimile machine FX1 can be used appropriately without performing various setting operations on the facsimile machine FX1, which is very convenient, p0058 – see interpretation above under 35 USC 112(b)].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Haas in view of Tsukada the support for determining a state of another apparatus and port settings to this said apparatus as disclosed by Kisono because it allows the user to quickly and easily setup another apparatus should a condition prevent the first apparatus from performing properly and assisting the user from avoiding an error in settings as discussed by Kisono in at least paragraphs 0058-0059.

Regarding claim 16: the system herein has been executed or performed by the apparatus of claim 10 and is likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672